ORDER
On March 16, 2007, we ordered a limited remand of Darryl Wilson’s and Sammy Armstead’s cases under United States v. Paladino, 401 F.3d 471 (7th Cir.2005). See 481 F.3d 475. The district court has indicated that it would be inclined to re-sentence Wilson now that it knows the Sentencing Guidelines are advisory rather than mandatory. We therefore VACATE Wilson’s sentence and REMAND for a new sentencing hearing. As to Armstead, we will await word from the district court whether it would be similarly inclined to resentence him.